Citation Nr: 1001738	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel








INTRODUCTION

The Veteran had active service from August 1975 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDING OF FACT

Bilateral hearing loss did not manifest during service or 
within one year thereafter and has not been shown to be 
related to the Veteran's service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1112, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her possession that 
pertains to the claim in accordance with the provisions of 38 
C.F.R. § 3.159(b)(1).

A review of the record reveals there has been essential 
compliance with these mandates.  The Veteran was informed by 
letters, to include a letter dated in March 2004, as to what 
the evidence had to show to support her claim and how VA 
would help her obtain evidence for the claim.  She was also 
told that it was her responsibility to make sure VA received 
all requested records that were not in the possession of a 
Federal department or agency.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording her VA examinations and, providing her with a 
hearing before the Board in August 2006.  It appears that all 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file, and 
the Veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
therefore necessary to meet the requirements of the VCAA.

Factual Background

The Veteran claimed service connection for bilateral hearing 
loss prior to her discharge from service in June 2001.  In 
October 2001, her appeal was denied by the RO.  As it was 
unappealed, this decision became final.  In a July 2003 
rating decision, the RO reopened her claim due to the 
submission of new evidence and subsequently denied her claim.  
A Board decision from January 2008 remanded the Veteran's 
case for a VA examination.  As the required development has 
been perfected by the RO, this case is properly before the 
board for disposition.

The Veteran's service treatment records (STRs) show that on 
her induction examination in November 1974, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NT
0
LEFT
0
0
0
NT
10

A periodic examination from July 1986 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Post-service treatment records show that the Veteran was 
afforded a VA examination in July 2001.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NT
5
0
0
0
LEFT
NT
0
0
0
0

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  The 
examiner commented that the Veteran complained of humming 
tinnitus in her ears since the 1970's.  He opined that 
military noise exposure was an unlikely cause of the 
Veteran's tinnitus.

By way of correspondence in February 2004, the Veteran argued 
that the criteria used by VA to determine service connection 
for hearing loss is inadequate.  She stated that she does not 
have trouble hearing high-pitched sounds in an otherwise 
silent booth, but she has difficulty hearing conversations 
amongst ambient noise.  

The Veteran submitted an auditory processing evaluation from 
the University of Arizona in November 2005.  She complained 
of difficulty understanding conversations, ear pains and 
aches, and dizziness.  After an examination, the clinician 
opined that the Veteran exhibits normal hearing sensitivity 
in both ears.  She noted that the Veteran's listening skills 
in the presence of background noise were poorer than the 
average adult.  The clinician noted that the Veteran 
exhibited an "integration" type of auditory processing 
deficit with some components of an "auditory decoding" 
defect.

In August 2006, the Veteran presented testimony before the 
Board.  She stated that she began having difficulty hearing 
after an air show in 1977.  She reiterated her contention 
that she can hear well the hearing booth used for VA 
audiological testing, but that her hearing difficulties occur 
in environments with background noise.  Her spouse stated 
that he did not notice her hearing disability until years 
after her claimed noise exposure.  He further explained that 
she favored one ear when talking on the telephone or holding 
conversations, and had difficulty hearing the television.

By order of a Board remand, the Veteran was afforded a VA 
examination in April 2009.  The Veteran complained of 
difficulty hearing speech, sensitivity to loud sounds, and 
difficulty following multi-step directions and loud 
conversations.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
10
10
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
examiner opined that the Veteran exhibited normal hearing 
bilaterally, with bilateral intermittent tinnitus.  She 
further explained that it was unlikely that the Veteran's 
auditory processing difficulties were related to military 
noise exposure.  She noted that there was no known 
correlation between auditory processing deficiency and noise 
exposure.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

The Veteran has argued that the nature of her bilateral 
hearing loss allowed her to produce normal results on VA 
audiological testing, despite the existence of a hearing 
deficiency.  The VA criteria on hearing loss, however, are 
mechanically applied according to ascribed VA regulations.  
Furthermore, the Board has no discretion in the way in which 
they are applied. See. Lendenman v. Principi, 3 Vet. App. 345 
(1992).

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for bilateral 
hearing loss as it is not shown that the Veteran meets the 
criteria for VA hearing loss.  Private and VA evidence shows 
that the Veteran's hearing auditory thresholds have remained 
relatively low during service and afterwards, with the 
highest readings reaching 10 Hz during the latest 
examination.  Similarly, the Veteran has presented with high 
speech recognition scores during her VA examinations.  As 
there is no evidence of auditory threshold of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz, no evidence of auditory threshold of 26 decibels or 
greater for at least three of the above frequencies, and no 
evidence of speech recognition scores of less than 94 percent 
using the Maryland CNC Test, the Veteran does not have 
hearing loss per VA purposes.

The Board acknowledges the Veteran's contention that she 
developed hearing loss in service.  She is competent to 
report noise exposure as a result of exposure to loud jet 
engines.  Nevertheless, in the absence of a current diagnosis 
of hearing loss disability under 38 C.F.R. § 3.385, there is 
no valid claim of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

As the preponderance of the evidence is against the Veteran's 
service connection claim for bilateral hearing loss, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


